DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 9-12, 14-17, 19-21 and 23-27 allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record fails to suggest or disclose the compensation circuit comprising an analog compensation circuit configured to generate an analog compensation signal, a feedback control circuit configured to adjust the feedback signal based on the analog compensation signal, and a voltage divider comprising a series connection of first, second, and third resistors coupling the output node of the voltage converter to a first supply rail, wherein the analog compensation signal is a current drawn from a first intermediate node between the first and second resistors and the feedback signal is provided by a second intermediate node between the second and third resistors.
 	Here, the closest prior art is figure 1 of Risbo (US 20180020288) showing a similar circuit with voltage converter but does not go into the specifics of having the voltage divider connection wherein the analog compensation signal is drawn from a first intermediate node between the first, second resistors and the feedback signal being provided by a second intermediate node between the second and third resistors. Also it would not be obvious to adjust Risbo or another circuit such that the three resistors are in series and the intermediate nodes provide the functionality described herein. 
 	With respect to claim 9, the prior art of record fails to suggest or disclose a sink device; and a universal serial bus (USB) cable coupling the first output terminal of the voltage source device to a first terminal of the sink device, a second output terminal of the voltage source device to a second terminal 
	With respect to claim 14, the prior art of record fails to suggest or disclose a voltage divider comprising a series connection of first, second and third resistors coupled between the supply voltage terminal and a reference terminal, wherein the second terminal of the analog compensation circuit is coupled to a first intermediate node between the first and second resistors and the output of the feedback control circuit is coupled to a second intermediate node between the second and third resistors.
 	Here the series connection of the voltage divider having first through third resistors and the setup of where the analog compensation circuit connection and functionality deems this non-obvious and not found over the prior art of Risbo.
 	With respect to claim 19, the prior art of record fails to suggest or disclose a method of compensating for a voltage drop over a universal serial bus (USB) cable that couples a voltage source device to a sink device, the method comprising: applying a current to a first output terminal of the voltage source device in order to detect a cable voltage drop along the USB cable: generating a feedback signal based on a voltage at the first output terminal; generating a supply voltage at an output node of a voltage converter based on the feedback signal; and applying the supply voltage to a supply voltage line of the USB cable.
 	With respect to claim 23, the prior art of record fails to suggest or disclose a voltage divider comprising a series connection of first, second, and third resistors coupling a second output terminal of the circuit, to a first supply rail, wherein the analog compensation signal is a current drawn from a first intermediate node between the first and second resistors and the feedback signal is provided by a second intermediate node between the second and third resistors.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00AM-4:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849    
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842